Citation Nr: 0715929	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-43 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION


The veteran had active military service from May 1966 to May 
1968. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In April 2005, the veteran withdrew a previous request to 
provide oral testimony before a travel Veterans Law Judge 
sitting at the RO.  38 C.F.R. § 20.702(d) (2006).

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, it is being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify 
him if further action is required on his part.


REMAND

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  There is no other 
sufficient indication of combat service, either, and as such, 
the Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  

While the Board acknowledges that the RO has obtained the 
veteran's service medical records and at least a portion of 
the veteran's service personnel records, the Board notes that 
the RO has not attempted to obtain additional service  
records which may serve as confirmation of the alleged 
stressor events during service.  The Board also acknowledges 
that the RO, in a May 2003 letter, requested that the veteran 
to submit the details related to the dates of the alleged 
stressful events and identifying information related to those 
involved.  The veteran responded later that month, and 
submitted additional details in an April 2005 statement, with 
approximate dates, names, and locations of his alleged 
stressor events.  The RO did not, however, request 
information regarding the veteran's assignments and his 
unit's history from the National Archives and Records 
Administration (NARA) or the United States Army and Joint 
Services Records Research Center (JSRRC) with the specificity 
required to verify his purported stressors.  Nor is it clear 
that the RO received all of his service personnel records 
from the National Personnel Records Center (NPRC).  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  

Furthermore, the medical evidence of record is conflicting as 
to whether the veteran has a current psychiatric disability 
that is etiologically related to his active service.  An 
April 2005 report from the Vet Center shows a diagnosis of 
PTSD related to the veteran's alleged stressors, but does not 
indicate what specific evidence of record supports this 
diagnosis, including how the DSM-IV criteria and symptoms 
were met.  In contrast, a VA psychiatrist, in June 2003, 
found that the veteran did not meet the first DSM-IV criteria 
for a PTSD diagnosis, and instead diagnosed the veteran with 
an anxiety disorder, with symptoms of social phobia and 
episodic anxiety attacks.  Significantly, though, the 
veteran's provider at the Vet Center did not review the 
veteran's claims file and it is unclear as to whether the 
veteran's full pre- and post-service occupational and social 
histories were obtained.  Similarly, although the VA examiner 
reviewed the veteran's claims file, none of his stressors 
were verified prior to the examination.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  See also Owens v. Brown, 7 
Vet. App. 429 (1995).  Moreover, the VA examiner did not 
express an opinion as to the etiology of any reported 
psychiatric diagnosis other than PTSD.

Therefore, it is presently unclear exactly what psychiatric 
disorders the veteran has and whether they are related to his 
military service.  Such would be useful prior to appellate 
consideration.

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  With the information provided by the 
veteran in May 2003 and April 2005, 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared regardless of whether 
the veteran provides any additional 
statements.  Send this summary and a copy 
of his DD Form 214 and all associated 
service documents to the JSRRC at 7798 
Cissna Road, Springfield, Virginia 22150.  
The JSRRC should be requested to provide 
any additional information that might 
corroborate his alleged stressors.  

2.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also 
should be requested to furnish the unit 
history for the unit to which the veteran 
was assigned.  

If no additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Following the receipt of a response 
from the JSRRC and the veteran's complete 
service personnel records, the RO should 
prepare a report detailing the nature of 
any stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

4.  Following completion of the above, 
schedule the veteran for a VA psychiatric 
examination to identify all current 
psychiatric disabilities and to provide 
an opinion as to whether any current 
psychiatric disability, including PTSD, 
is at least as likely as not (i.e., 50 
percent or greater probability) related 
to his service in the military.  

The requested determination should 
consider the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

If PTSD related to service is diagnosed, 
the examiner must indicate the specific 
stressor(s) deemed verified by VA, if 
any, which support this medical 
conclusion.  The examiner should also 
note the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
other psychiatric disability.  

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




